Title: From John Adams to George Washington Adams, 21 October 1815
From: Adams, John
To: Adams, George Washington



Dear George
Quincy October 21. 1815

I recd, last night your pleasing Letter of the 9th of Aug. which is the latest date We have had from your Family.
I have read Goldsmith too, this fall, and agree with you that his style is good but he was too intimate with Johnson to be impartial.
Read Human and Smollet and all such Compends as you read Epick Poems and Romances. But you must consult original Writers to find the Truth. Smith Bacon, Cambden Buchanan Melville, Rimer Rusworth, Parliamentary History and Debates Clarendon Whitelock &c &c &c and the state Tryals and Burnet, oldmixon and Cook. Of all the Compilers I am unfashionable enough to think Rapin the most honest as well as circumstantial, and intelligible; notwithstanding the proud Scottish contempt and proude Effrontery of Hume when he pronounced both his Style and matter despicable.
The History of France and Holland will deserve your Attention as well as that of England
Loose not yourself however in the immense labryrinth of these Inquiries. The History of your own Country will be of more importance than all others: and here you will find as much difficulty to investigate the Truth, as any where.
Mr J.A. Smith is going out as Secretary to your Father. I wish he may find his advantage in it. And that your Father may find his, and that you all may be happy in his society.
I am afraid, George, that you read too much and study too little. Your Scholastic Education ought to be your first object, at present. Demosthenes and Cicero, Thucidides and Tacitus Xenophon and Sallust are better Amusement and Employment for you than Goldsmith Hume or Johnson.
I am very anxious to receive your Account of the Preceptors, Schollars and Regimen of your School.
Accept, and present to your Parents, Brothers and cousin / the Love of

A.